Citation Nr: 1433880	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  04-28 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected gastroparesis prior to April 10, 2006, and to a rating in excess of 30 percent thereafter.

2.  Entitlement to a rating in excess of 30 percent for folliculitis since December 21, 2006.

3.  Entitlement to a total rating based upon individual unemployabilty (TDIU) due to service-connected disability prior to May 14, 2009.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972, and from February 1974 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2008.  A transcript of this hearing is of record.

In February 2009 and December 2013, the Board remanded the current appellate claims for further development to include new VA medical examinations which were accomplished in May 2009 and March 2014.  All other development directed by the Board's prior remands in this case has been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges, as discussed in greater detail in its prior February 2009 and December 2013 decisions, that the Veteran's appeal has had a complex procedural history and other issues in addition to those listed on the title page.  However, a review of the record reflects that all other claims have been finally adjudicated or otherwise resolved to the point that only the gastroparesis, folliculitis, and TDIU claims remain appellate status.  Therefore, these are the only issues which will be discussed in this decision.
FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  Prior to April 10, 2006, the Veteran's service-connected gastroparesis was not manifested by severe symptoms with more or less constant abdominal distress; nor symptoms of dysphagia, pyrosis, substernal or arm or shoulder pain, or any other symptoms productive of considerable impairment of health

3.  From April 10, 2006, the Veteran's service-connected gastroparesis has not been manifested by material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

4.  From December 21, 2006, the Veteran's service-connected folliculitis has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips]; four or five characteristics of disfigurement; nor reliable evidence demonstrating it affects more than 40 percent of the entire body or more than 40 percent of exposed areas; nor constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

5.  The Veteran's TDIU claim was received October 30, 2002.

6.  For the period from October 30, 2002 to March 13, 2003, the Veteran's service-connected conditions were chronic eczema, gastroparesis, type II diabetes mellitus, with erectile dysfunction, tachycardia, and urinary frequency, peripheral neuropathy of the right and left lower and upper extremities, glaucoma, asthma, and ganglion cyst right wrist.  For the period from March 14, 2003 to December 20, 2006, his service-connected conditions were chronic eczema, gastroparesis with anemia, type II diabetes mellitus with erectile dysfunction, tachycardia, and urinary frequency, peripheral neuropathy of the right and left lower and upper extremities, glaucoma, asthma, ganglion cyst right wrist, and hypertension.  His service-connected conditions from December 21, 2006 are chronic eczema, gastroparesis with anemia, profound folliculitis with profound scarring, type II diabetes mellitus with erectile dysfunction, tachycardia, and urinary frequency, peripheral neuropathy of the right and left lower and upper extremities, glaucoma, asthma, ganglion cyst right wrist, and hypertension.  He has had a combined rating of 70 percent from January 3, 2000; 60 percent from March 1, 2005; 70 percent from April 10, 2006; 80 percent from May 31, 2006; 90 percent from May 1, 2007; and 100 percent from May 14, 2009.

7.  The record does not reflect it was factually ascertainable the Veteran was unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities prior to May 14, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected gastroparesis prior to April 10, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Codes 7319 and 7346 (2013).

2.  The criteria for a rating in excess of 30 percent for service-connected gastroparesis since April 10, 2006, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.114, Diagnostic Code 7346 (2013).

3.  The criteria a rating in excess of 30 percent for folliculitis since December 21, 2006, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7800 and 7806 (2013).

4.  The criteria for assignment of a TDIU prior to May 14, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.400, 4.16 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the Veteran was sent notification via letters dated in March 2003, March 2004, June 2006, September 2011, and January 2012.  Although these letters were not all sent prior to the initial adjudication of the appellate claims as required by Pelegrini v. Principi, 18 Vet. App. 112 (2004), they are all sent prior to the most recent adjudication below via a March 2014 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims to include the information and evidence used by VA to determine disability rating(s) and effective date(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the October 2008 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence demonstrating symptoms of his gastroparesis or folliculitis that is not reflected by the evidence already of record; or outstanding evidence regarding his employability prior to May 14, 2009.

With respect to the aforementioned October 2008 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing the undersigned VLJ noted the appellate claims, and asked questions to clarify the Veteran's contentions and medical history.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate his current appellate claims.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes the Veteran was accorded VA medical examinations which included relevant findings regarding the current appellate claims in April 2003, August 2004, December 2006, May 2009, and March 2014.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The Board observes that the findings on these examinations are consistent with the other evidence of record, no inaccuracies or prejudice is demonstrated therein, and the Veteran has not reported his gastroparesis or folliculitis have increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

The Board observes that the December 2013 remand also directed the Veteran be accorded a VA examination to evaluate the affect his service-connected disabilities had upon his employability for the period from October 30, 2002, to May 13, 2009.  However, as noted in the March 2014 VA examination report, the Veteran declined to undergo this type of examination.  Consequently, the Board finds that such development has been completed to the extent permitted by the cooperation of the Veteran, and there is no prejudice on the Board's part in proceeding with adjudication of this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If a claimant wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

II.  Increased Rating(s)

A.  General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings for his service-connected gastroparesis.

With regard to the Veteran's request for an increased scheduler evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

B.  Gastroparesis

The Veteran's service-connected gastroparesis has been evaluated as analogous to irritable colon pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under this Code, a noncompensable rating is warranted for mild irritable colon syndrome, spastic colitis, mucous colitis, etc., manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  Finally, a 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

The Board has previously determined that the service-connected gastroparesis warrants consideration of the criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7346 as analogous to hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (burning sensation), and regurgitation (backward flow), accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114 . 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.  38 C.F.R. § 4.114.

The Board acknowledges that the Veteran's service-connected gastroparesis has been manifested by symptoms of abdominal distress, constipation, loose stools, regurgitation and vomiting during the pendency of this case to include prior to April 10, 2006.  For example, treatment records dated in January 2003 noted symptoms of constipation and diarrhea.  The April 2003 VA examination noted that he complained mainly of constipation with intermittent 2 to 3 loose stool per day.  Additional treatment records also note symptoms of constipation, to include records dated in June 2003, March 2004, and December 2004.  He also testified at his October 2008 hearing that he had been vomiting throughout the pendency of this case.  See Transcript p. 3.  Similar symptoms are noted in the records dated subsequent to April 10, 2006.

Despite the foregoing, prior to April 10, 2006, the Veteran's service-connected gastroparesis was not manifested by severe symptoms with more or less constant abdominal distress; nor symptoms of dysphagia, pyrosis, substernal or arm or shoulder pain, or any other symptoms which productive of considerable impairment of health.  His abdomen was found to have normal bowel sounds on the April 2003 VA examination itself, with no hepatosplenomegaly or tenderness.  Further, there was no indication of dysphagia or pyrosis in the evidence for this period, to include the treatment records and April 2003 VA examination report.  Although there are references to left shoulder pain, to include an August 2004 VA examination, the record indicates these complaints were due to condition(s) other than the gastroparesis to include his sleep pattern.  There is also no indication of the type of severe symptoms with constant or near-constant abdominal distress, or considerable impairment of health, contemplated by the criteria for a rating in excess of 10 percent under either Diagnostic Code 7319 or 7346.  Moreover, this finding is consistent with the fact the April 2003 VA examiner opined that the Veteran was able to obtain and retain employment with jobs that does not require strenuous physical activity.  As this opinion was based upon multiple diagnoses, not just the gastroparesis, it indicates that the Veteran did not have considerable impairment of health.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 10 percent for his gastroparesis for the period prior to April 10, 2006.

With respect to the period from April 10, 2006, the Board notes that Diagnostic Code 7319, as indicated above, provides for a maximum rating of 30 percent.  Therefore, this Code is not applicable for this period.

The Board also finds that since April 10, 2006, the Veteran's service-connected gastroparesis has not been manifested by material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The December 2006 VA examination noted that he vomited about 4 times a week, and during the night he regurgitated.  He was noted as being well-developed, well-nourished, and in no acute distress.  His weight was noted as being 200 pounds, and it had been 210 pounds on the prior April 2003 VA examination.  The May 2009 VA examination noted episodic nausea and vomiting, as well as chronic constipation.  On examination, there was no evidence of malnutrition or other debility; there was no abdominal pain, fistula, ostomy, or abdominal mass.  His weight was noted as having been constant, with no weight gain or loss.  It was also stated that this disability did not limit activities of daily living at home except transitly during active emesis.  Further, the examiner explicitly stated he did not have dysphagia, pyrosis, substernal pain, arm pain, shoulder pain, material weight loss, hematemesis, or melena.  The more recent March 2014 VA examination did note symptoms of anemia, vomiting, and abdominal pain.  Nevertheless, there was no indication of hematemesis or melena.  Moreover, the Veteran reported that, overall, his gastroparesis did not impact his occupational activities while he was working or his daily activities; and that he remained active walking 3 to 4 miles per day.  It is also noted he did not have any incapacitating episodes.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his gastroparesis for the period from April 10, 2006.

C.  Folliculitis

The Veteran's service-connected folliculitis has been evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7800.  In addition, the Board has previously determined this case also warrants consideration of the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7806, as analogous to dermatitis or eczema.

During the pendency of this appeal, the rating criteria pertaining to the skin were amended, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23. 2008).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria, which he has not done here.  Moreover, these revisions made no changes to the scheduler criteria of Diagnostic Code 7800 other than the addition of 2 explanatory Notes.  In short, the changes to Diagnostic Code 7800 are not so much substantive as clarifying the existing criteria.  Further, these revisions made no changes to Diagnostic Code 7806.  Simply put, these changes do not affect the criteria in a manner that is outcome determinative in this case.  

Diagnostic Code 7800 rates scars based upon disfigurement of the head, face, or neck.  A 10 percent rating is warranted if there is one characteristic of disfigurement.  A 30 percent rating is warranted if there are visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement are: (1) A scar five or more inches (13 or more centimeters) in length; (2) A scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118.

The Board finds that from December 21, 2006, the Veteran's service-connected folliculitis has been manifested by hyperpigmentation of the skin.  However, it has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips]; four or five characteristics of disfigurement.  For example, the December 2006 VA examination stated that there was no facial disfiguring factors, and no dysfunctional condition.  The residual scarring was not tender, numb, hypertrophy, or ulceration.  They were noted as being smooth, superficial, and stable with no paresthesia, keloid, or induration.  They were not elevated or depressed.  Similarly, the May 2009 VA examination also found that the facial scarring was not disfiguring, while the neck had a rash that was moderately disfiguring.  There was no linear scar of the scalp, face, neck, or hands of any length.  Acne scars of the face were depressed 0.1 mm, not adherent to underlying tissue, not hypo or hyperpigmented, no disturbance or abnormality of skin texture, and no underlying soft tissue was present.  Face skin was not indurated or inflexible; did not cause visible or palpable tissue loss; and there was no distortion or asymmetry of features.  The March 2014 VA examination noted that there was scar/disfigurement of the scalp, face, anterior neck, which measured 425 x 2 cm at its widest part.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The approximate combined total area in centimeters squared for each characteristic of disfigurement - in this case hypo- or hyperpigmented areas of the head, face, and neck - was 850 cm2.  Moreover, the examiner explicitly stated that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.

Diagnostic Code 7806 provides that a noncompensable (zero percent) rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.

The Board finds that from December 21, 2006, the Veteran's service-connected folliculitis has not been manifested by reliable evidence demonstrating it affects more than 40 percent of the entire body or more than 40 percent of exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  The Board acknowledges that the December 2006 VA examination estimated that the lesion have been of the scalp, cheeks, neck, both anterior and posterior; and estimated to be 50 percent of the exposed surface and total body surface area of 35 percent.  Although Diagnostic Code 7806 provides that a 60 percent rating is to be assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, the Board notes that it is not clear to what extent the examiner's findings reflect solely the folliculitis as opposed to the separately evaluated eczema.  Moreover, the examiner also noted that the Veteran only had one lesion at the time of the examination itself.  As such, it does not appear that this estimation of the total body or exposed area(s) affected is reliable for the purposes of evaluating the claim.  Further, it is inconsistent with the subsequent VA examinations and other evidence of record.  For example, the May 2009 VA examination stated that the folliculitis covered 4 percent of exposed skin area and less than 1 percent of total body skin area.  The more recent March 2014 VA examination estimated that the total body surface area affected was 5 to 7 percent, and exposed area of zero (0) percent or 200 cm square.  In addition, the examiner noted that the Veteran's use of topical steroid cream, not a systemic therapy, may result in some absorption or systemic affects.  Nevertheless, the overall treatment was estimated as being for 6 weeks or more, but not constant.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for his service-connected folliculitis under either Diagnostic Code 7800 or 7806.  No other Diagnostic Code appears appropriate for evaluation of this disability.

C.  Other Considerations

In evaluating the Veteran's gastroparesis and folliculitis, the Board notes that it considered whether additional "staged" rating(s) were warranted pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the record does not reflect there were any distinctive period(s) where he met or nearly approximated the criteria for a rating in excess of those currently in effect for these disabilities.  Therefore, no additional "staged" rating(s) are warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the schedular criteria contemplate the symptomatology for both the Veteran's gastroparesis and folliculitis.  As detailed above, his gastroparesis is primarily manifested by symptoms such as vomiting, regurgitation, and constipation, which are explicitly contemplated by the schedular criteria.  Moreover, pursuant to the scheduler criteria the Board was required to evaluate the overall impact the disability had upon his health regardless of the specific symptomatology noted.  Similarly, the criteria for evaluating the folliculitis concentrated on either potential characteristics of disfigurement, or the total body area or exposed area affected.  In short, it also required a look at the overall impact of the disability.  Consequently, the Board concludes the schedular criteria are adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

III.  TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

In this case, the Board has previously determined the Veteran filed his TDIU claim October 30, 2002, which is clearly prior to May 14, 2009.  Therefore, the Board must now address whether it was factually ascertainable he was entitled to assignment of a TDIU during this period, to include one year prior to the date of claim.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

For the period from October 30, 2002 to March 13, 2003, the Veteran's service-connected conditions were chronic eczema, gastroparesis, type II diabetes mellitus, with erectile dysfunction, tachycardia, and urinary frequency, peripheral neuropathy of the right and left lower and upper extremities, glaucoma, asthma, and ganglion cyst right wrist.  For the period from March 14, 2003 to December 20, 2006, his service-connected conditions were chronic eczema, gastroparesis with anemia, type II diabetes mellitus with erectile dysfunction, tachycardia, and urinary frequency, peripheral neuropathy of the right and left lower and upper extremities, glaucoma, asthma, ganglion cyst right wrist, and hypertension.  His service-connected conditions from December 21, 2006 are chronic eczema, gastroparesis with anemia, profound folliculitis with profound scarring, type II diabetes mellitus with erectile dysfunction, tachycardia, and urinary frequency, peripheral neuropathy of the right and left lower and upper extremities, glaucoma, asthma, ganglion cyst right wrist, and hypertension.  He has had a combined rating of 70 percent from January 3, 2000; 60 percent from March 1, 2005; 70 percent from April 10, 2006; 80 percent from May 31, 2006; 90 percent from May 1, 2007; and 100 percent from May 14, 2009.  As such, he does satisfy the scheduler criteria for consideration of a TDIU during the period, particularly as multiple disabilities are recognized as originating from the same etiology.

Despite the foregoing, the record does not reflect it was factually ascertainable the Veteran was unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities prior to May 14, 2009.  In pertinent part, the record indicates that the Veteran was engaged in work during this period.  For example, various records, including April 2003 and August 2004 VA examinations, reflect he had worked for a number of years as a gemologist; and even though he was formally retired from that occupation he continued to do jewelry repair work.  At the December 2006 VA examination, he reported he had some business sites on the web that had produced some income.  Granted, treatment records dated in February 2009 indicate he had had to stop doing jewelry repair work due to his peripheral neuropathy, but it is not clear when that actually occurred.

The Board further notes that there was no competent medical opinion which explicitly found that the Veteran was unable to obtain and/or maintain substantially gainful employment during this period.  In fact, there were opinions against such a finding.  For example, the April 2003 VA examination diagnosed diabetes mellitus, diabetic gastroparesis, asthma, eczema, and ganglion cyst; and opined that based on the above diagnosis, the Veteran was able to obtain and retain employment with jobs that do not require strenuous physical activity.  A May 2009 VA eye examiner opined that none of the Veteran's ocular conditions affect his usual occupation and daily activities.  Similarly, the May 2009 VA examiner opined that the service-connected skin disorders do not prevent the Veteran from obtaining or retaining gainful employment and do not otherwise cause unemployability; and that gastroparesis and chronic constipation do not by themselves prevent the Veteran from obtaining or retaining substantially gainful employment nor do they otherwise cause unemployability.

The Board does not dispute that the Veteran's service-connected disabilities resulted in occupational impairment prior to May 14, 2009.  However, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Based upon the evidence of record, particularly the evidence showing he engaged in work activities during this period as well as the aforementioned VA examiners' opinions against a finding of unemployability, the Board is of the opinion that such impairment has been adequately compensated by the combined rating for this period. 

The Board also reiterates that it did remand this case in December 2013, in part, to accord the Veteran an examination to address the combined affect his service-connected disabilities had upon his employability for the period from October 2002 to May 2009.  However, as noted above, the Veteran declined to undergo such an examination.  Under 38 C.F.R. § 3.326(a) individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Even if it were not an automatic denial pursuant to 38 C.F.R. § 3.655, for the reasons detailed above the Board has concluded that the evidence of record reflects a TDIU was not warranted prior to May 14, 2009.

IV.  Conclusion

For the reasons stated above, the Board concludes that the preponderance of the evidence is against the Veteran's current appellate claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


ORDER

A rating in excess of 10 percent for service-connected gastroparesis prior to April 10, 2006, is denied.

A rating in excess of 30 percent for service-connected gastroparesis since April 10, 2006, is denied.

A rating in excess of 30 percent for folliculitis since December 21, 2006, is denied.

A TDIU due to service-connected disability prior to May 14, 2009, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


